UNITED STATES FEDERAL DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
AT DAYTON

IRON WORKERS DISTRICT COUNCIL CASE NO. 3:18-CV-] 14
OF SOUTHERN OHIO & VICINITY

BENEFIT TRUST, et al., JUDGE WALTER H. RICE
MAGISTRATE JUDGE SHARON L.
Plaintiffs, OVINGTON
vs.
ORDER

ALW C()NSTRUCTION LLC., et al.,

Defendants.

 

ThiS action came before the Court on Judgment Creditors Iron Workers Distn`ct Council of
Southern Ohio & Vicinity Benefit Trust, Iron Workers District Council of Southern Ohio &
Vicinity Pension Tx'ust, and Iron Workers District Council of Southern Ohio & Vicinity Annuity
Trust (collectiveiy “Judgment Creditors”) Motion to Stay proceedings. Based on Judgment
Creditors’ Motion to Stay, the Judgment Debtor’S Exam of ALW Construction LLC, only,
currently Scheduled for January 10, 2019, Will be continued or otherwise stayed during the

pendency of ALW Construction LLC’S bankruptcy matter.

ITIS 30 oRDERED. dawn fy z

[MAGISTRATE SHARON L )WNGT"€)N

